—Judgment, Supreme Court, New York County (Charles Ramos, J.), entered March 5, 1999, which upon the prior grant of plaintiffs motion for summary judgment in lieu of complaint against defendant Smith, awarded plaintiff the total sum of $2,419,069.25, unanimously affirmed, without costs. Appeal from order, same *25court and Justice, entered March 1, 1999, which granted plaintiffs motion for summary judgment in lieu of complaint against defendant Smith, unanimously dismissed, without costs, as subsumed within the appeal from the ensuing judgment. Orders (four papers), same court and Justice, entered April 27, 1999, which, insofar as appealable, denied defendants’ respective motions for renewal of prior orders granting plaintiff summary judgment against each of them, unanimously affirmed, without costs.
Summary judgment in lieu of complaint pursuant to CPLR 3213 was properly granted premised upon each defendant’s expressly unconditional and absolute guarantees (see, City of New York v Clarose Cinema Corp., 256 AD2d 69). Each defendant validly waived all defenses (see, e.g., Banco do Estado de Sao Paulo v Mendes Jr. Intl. Co., 249 AD2d 137, 138), and, in any event, none of the defendants submitted evidentiary proof that their guarantees had been fraudulently induced (cf., Norstar Bank v Office Control Sys., 165 AD2d 265, 267, appeal dismissed 78 NY2d 1110). Renewal was properly denied; the circumstance that claims may exist between plaintiff and unrelated third parties was insufficient to defeat plaintiffs right to judgment upon defendants’ guarantees (see, Bank of India v Sanghvi, 224 AD2d 347). We have considered defendants’ remaining arguments and find them unavailing. Concur — Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.